Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Bergerson et al. (US Pub. No.: 2007/0257152 A1) discloses a method of forming an antenna within a composite member. The method discloses embedding conductive elements (17) within thermoplastic mesh (39). 
Gardner et al. (US Pub. No.: 2002/0153368 A1) discloses a method of forming and antenna within a thermoplastic material. The method discloses embedding conductive elements between thermoplastic films (Fig. 2A).
However, the cited prior art of reference alone or in combinations fails to disclose or provide any motivation of “…laying up conductive ply on the first composite plies and inserting a pin that is connected to the conductive ply into the receptacle; and laying up a second composite ply and embedding the conductive ply within an interior space formed between the second composite ply and the first composite plies.” Regarding claim 10, “…laying up a conductive ply on the first composite plies and extending a pin that is bonded to the conductive ply outward away from the first composite plies; and laying up one or more second composite plies on the conductive ply and inserting the pin into an opening in each of the one or more second composite plies.” Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. The benefit of doing . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/VISHAL I PATEL/Primary Examiner, Art Unit 1746